ELLISON, J.
Plaintiff is the stepfather of defendants and brought this action against them to recover the value of a large lot of personal property alleged to have been turned over to them and plaintiff’s former wife, Virginia J. Culbertson, the latter being the mother of defendants by a former husband. Thq finding in the trial court was for plaintiff. It was after-wards set aside by that court and a new trial granted. Plaintiff appealed from that order.
The petition states that defendants, with their mother, *280who was, then plaintiff’s wife, entered into a conspiracy to deceive and defraud plaintiff whereby they would falsely represent to him that if he would surrender his property to defendants they would cease quarreling with him and would discontinue cursing and mistreating him. That Virginia J. Culbertson would cease her abuse and mistreatment and thereafter live with him as a dutiful and affectionate wife, making his home attractive and happy during their lives. The petition further charges that in pursuance of such agreement to defraud and deceive him, the representations just stated were in fact made to him with the fraudulent intent not to abide by them. That relying upon them as being made in good faith he contracted in writing with said parties whereby he surrendered to them his property, therein set forth. It is then charged that the representations and promises were not kept by said parties, but that on the contrary, their mistreatment and abuse was continued and that they have driven him from his home. The prayer is for the value of the property. The written contract referred to in the petition is as follows:
“Agreement entered into this twenty-seventh day of November, 1891, between J. R. Culbertson and Virginia J. Culbertson, Howard, Elmer and Walter Young, in which said J. R. Culbertson does hereby release all claim to all live stock and other personal property, now controlled by him on the farm belonging to Virginia J. Culbertson, said release given in consideration that he reserve the following personal property, to-wit: One team horses, known as the Nellie filley and the Eelcher filley; one set harness; one riding plow; one stallion, known as ‘Membrano,’ and all ‘books’ belonging to him; one black yearling heifer and four yearling steers. Total valuation, twelve hundred dollars ($1,200). It is further agreed that said J. R. Culbertson, in consideration of reserving the above mentioned personal property, turns over to V. J. Cul*281bertson all bank accounts, including between $300 and $350 now in Wilcoxson & Co.’s bank, said V. J. Culbertson to assume all outstanding indebtedness contracted prior to date of this agreement ($1,050).”
This contract was admitted in evidence without objection. No explanation was made whereby the force of the language therein used was qualified. On the contrary, the evidence offered in behalf of plaintiff tended to show that the matters set out in his petition and therein stated to be the sole cause and consideration for his release of his property to defendants were, in fact, matters of additional consideration to that named in the written, contract. The petition should have stated the facts as they existed and were shown to be; The case made by the evidence (assuming the plaintiff proved the fraudulent misrepresentations of an intention to cease mistreating him) was that plaintiff and defendants entered into the written contract above set out whereby, for the different considerations therein named and the additional oral consideration of future kind treatment, transferred certain named property to defendants.
Evidence of a consideration aditional to that named in the written contract could only have been admitted on the ground of fraud. While aditional consideration to that stated in a written contract may ordinarily be shown, it can not be in those cases where the writing shows the consideration has been made a matter of contract. Where the consideration is not made a mere matter of recital, but has been made contractual, it can not, in the absence of fraud, accident or mistake, be altered or varied by parol any more'than any other portion of the contract. Jackson v. Railway, 54 Mo. App. 636; Davis v. Gann, 63 Mo. App. 425; Hickman v. Hickman, 55 Mo. App. 303; Melich v. Armour, 60 Kan. 229.
So, therefore, plaintiff charges in his petition and gave *282evidence tending to prove that defendants promised to cease mistreating Mm and thereafter to treat him kindly, fraudulently intending at the time not to do so. The representation of a future intention will ordinarily not affect a contract, and a failure on the part of the promisor will not afford ground to the promisee for avoiding it. But if the promisor makes a false representation of his intention as to matters material, fraudulently intending at the time not to do what he represents he intends to do, it is ground for avoidance. This is frequently illustrated in insurance cases. Kimball v. Ins. Co., 9 Allen 540. In other instances: Lawrence v. Gayetty, 78 California 126; Dowd v. Tucker, 41 Conn. 197; Gross v. McKee, 53 Miss. 536. And also in the purchase of goods never intending to pay for them. Bidault v. Wales, 20 Mo. 547; s. c., 19 Mo. 36; Morrill v. Blackman, 42 Conn. 324; Burrill v. Stevens, 73 Maine 395. When one buys goods on credit, he, at'least tacitly, represents that he intends to pay for them and if he, in fact, intends never to pay for them, he represents to the vendor a falsehood and is guilty of fraud, and the contract may be avoided and the goods recovered from the purchaser.
But it is contended by defendants that a fraudulent promise to cease gross mistreatment and abuse and that the promisor would thereafter treat the promisee with kindness and faithful affection is not a substantial matter upon which fraud can be based. We do not agree to the proposition. The relationship of the parties should be considered and when considered we think there can be no doubt that such promise with the fraudulent purpose at the time of not living up to it, is such matter of substance as to avoid the act which the fraud produced. The case of Hodsden v. Hodsden, 69 Minn. 486, was much like this and while a demurrer to the petition was sustained in that case it was on the ground that it was not alleged *283that the fraudulent purpose was entertained when the promise was made. That defect does not appear in the petition in this case. The cases of Turner v. Turner, 44 Mo. 535, and Freeland v. Eldridge, 19 Mo. 325, while not altogether 'like this case are illustrative of the position we have taken.
There is, however, another point in the case which, on the record, shows that the court was right in granting a new trial and the point is embraced in defendants’ peremptory instruction. It will be noticed that by the terms of the written contract whereby plaintiff transferred to defendants the property, the value of which he sues for, defendants transferred to "him property of the stated value of $1,200. This has not been returned to defendants nor has its value been accounted for. So the result of the trial was that plaintiff recovered the value of what defendants got of him and retains what he got of them. The effect of his action is to rescind the contract and he ought to restore, or offer to restore, what he got by the contract, or refund its value.
Aside from the written contract there is no evidence of what was the nature of the title of the respective parties to the property mentioned in it. The terms used in the writing are somewhat unusual. Plaintiff “releases” his claim to certain property and he “reserves” to himself certain other property. “All bank accounts” are turned over to Mrs. Culbertson and she assumes “all outstanding indebtedness.” We are not informed as to whose accounts those were, nor as to whose indebtedness reference is made. But assuming that plaintiff transferred certain property of his for certain other property of defendants, he ought not to be allowed to recover what he transferred to defendants without restoring to them the consideration they rendered to him. We can only consider the evidence as it has been preserved in the record and from that it seems that if the verdict be allowed to stand plaintiff would *284not only recover tbe value of tbe property defendants got of bim but be would retain wbat be got of them. Tbe court was therefore right in granting a new trial and tbe judgment will be affirmed.
All concur.